—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered June 26, 1996, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence elicited at the suppression hearing established that the police possessed probable cause to arrest him (see, People v Mims, 88 NY2d 99; People v Crespo, 207 AD2d 668). Accordingly, that branch of the defendant’s motion which was to suppress the physical evidence recovered incident to that arrest was properly denied.
The defendant’s remaining contention is without merit. Copertino, J. P., Thompson, Sullivan and Friedmann, JJ., concur.